DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 07 Feb 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 8 line 6, filed 07 Feb 2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection of 15 Nov 2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 23, filed 07 Feb 2022, with respect to claim(s) 1-7 and 12-14 have been fully considered and are persuasive.  The rejection of 15 Nov 2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Richert et al. (US 20060162966).
Applicant’s arguments, see Remarks page 9 line 17, filed 07 Feb 2022, with respect to claim(s) 10, 11, 16 and 17 have been fully considered and are persuasive.  The rejection of 15 Nov 2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Richert.
Applicant’s arguments, see Remarks page 10 last two lines, page 11 line(s) 2 and 6, filed 07 Feb 2022, with respect to claim(s) 18-20 have been fully considered and are persuasive.  The rejection of 15 Nov 2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Radtke et al. (USP 4,499,958).

Claim Objections
Claim(s) 1, 10, 13 and 18 are objected to because of the following informalities:  
Claim(s) 1, 13 and 18 recite “cutting elements” and “milling elements”; however are lacking any differentiation between these two cutting elements. It is suggested that the applicant amend the claims to recite limitations as to how the application is identifying these separate elements. The claims are read in the broadest reasonable interpretation, without importing limitations from the specification.
Claim 10 line 4 recites “the particular blade”. The examiner is taking the understanding that the applicant is intending to recite ‘the particular bit blade’. Clarification or correction is requested.
Claim 13 line 15 recites “advancing the drill bit to a wellbore isolation device anchored within the drill bit”. The examiner is taking the understanding that the wellbore isolation device is not anchored within the drill bit, but rather anchored within the wellbore. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 , 5, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richert et al. (US 20060162966).
Regarding claim 1, Richert discloses a drill bit (#510), comprising: 
a bit body (#52) providing one or more blades (#512) and defining a cone section (Fig 5B #533) extending from a centerline (Fig 5A #511) of the bit body a first distance (Fig 5A radius of dashed circle), 
a nose section extending from the cone section a second distance, a shoulder section extending from the nose section a third distance, and a gauge section  extending from the shoulder section a fourth distance (Fig 5A illustrates the nose - “the lowermost point on bit”, cone – “from longitudinal axis to lowest point on bit” [e.g. Fig 1F #19], shoulder – “from lowest point on bit to point of bit that is parallel to longitudinal axis” and gauge – “extending substantially parallel to central axis” sections as conventionally known in the art).
one or more cutting elements [#524] mounted (Fig 5A) to the one or more blades [#512], 
each cutting element [#524] being received within and bonded to a dedicated cutter pocket defined by the bit body, (¶0077 – “Discrete cutting structures may … otherwise fabricated separately and then affixed to the rotary drag bit by brazing or press-fitting”) It is understood that press fit is defined as ‘an interference fit between two parts in which one is forced under pressure into a slightly smaller hole in the other.
wherein each cutting element [#524] is mounted outside of the cone section such that the cone section is void of cutting elements and cutter pockets (¶0080 – “In addition, it should be recognized that further types of rotary drag bits may employ a central region of an inverted cone region of the present invention. For instance, while steel body rotary drag bits are not typically utilized in medium to hard abrasive subterranean formations, because infiltration provides a relatively higher diamond concentration that is economically viable with regard to a steel bit body manufacturing process, such steel body rotary drag bits may benefit from the present invention. … Alternatively, a central region according to the present invention may be infiltrated and affixed to a steel body rotary drag bit by brazing, welding or mechanical fasteners”); and 
a plurality of milling elements (#530) secured to the bit body within the cone section (¶0079 – “Central region #533 may comprise a plurality of cutting structures #530 disposed along at least one spiral path according to any of the above described embodiments of the present invention”. Richert further discloses impregnated cutting structures in ¶0004 – So-called ‘impregnated’ drag bits may be used conventionally for drilling relatively hard, abrasive, or hard and abrasive rock formations, such as sandstones. Impregnated drag bits may typically employ a cutting face composed of diamond impregnated matrix of wear resistant material. … Accordingly, during use of an impregnated drag bit, the embedded diamond particles and the matrix material in which they are dispersed may wear and as worn cutting particles are lost, and new cutting particles may be exposed”.
Regarding claim 2, Richert discloses wherein the one or more cutting elements (Fig 5A #524) are positioned (positioned outside of #533 as explained ¶0082) on the bit body (#520) only on an outer 1/2 of a bit radius extending from the centerline (Fig 5A #511).  
Regarding claim 5, Richert discloses wherein the plurality of milling elements is arranged asymmetrically (¶0079 – a spiral arrangement).  
Regarding claim 6, Richert discloses wherein the plurality of milling elements is arranged in a predetermined pattern (¶0079 – “Central region #533 is disposed within inverted cone region #535 of rotary drag bit #510 as shown in Fig 5B and includes a plurality of cutting structures #530 disposed along a spiral path that extends from proximate the longitudinal axis #511 radially outwardly in a counter-clock-wise circumferential direction”).  
Regarding claim 12, Richert discloses wherein at least one of the one or more blades (Fig 1B #9) extends to a centerline (#11) of the bit body. It is noted that by extending, it is not required to touch or arrive at the centerline, but rather proceeds in the direction of ‘the center’; which is shown in Fig 5A/B and additionally in all other embodiments. 
Claim(s) 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radtke et al. (USP 4,499,958).
Regarding claim 18, Radtke discloses a drill bit (#10), comprising: 
a bit body (#11) having one or more blades (#33 or 34) extending (Fig 1) from a centerline (Fig 1) of the bit body; 
a plurality of cutting elements (#57) mounted (Fig 1) to each blade and each cutting element being received within and bonded (¶0011 – “plurality of recesses #56 are drilled in the cutting edge portions .. to receive diamond cutters #57”) to a dedicated cutter pocket (#56) defined by the bit body; and 
a plurality of milling elements (#75) secured (Fig 1) to each blade, wherein the plurality of cutting elements [#57] and the plurality of milling elements [#75] are positioned (Fig 2) on a leading face (Fig 2 #40) and alternatingly arranged (Fig 1) along an arc length (Fig 1 – the arc being interpreted as starting at the centerline along the cutting face of the blade and arcing to the gauge section of the bit) of each blade extending from the centerline.  
Regarding claim 19, Radtke discloses wherein the plurality of cutting elements [#57] and the plurality of milling elements [#75] are arranged (Fig 2 illustrates arranged in linear fashion) in5Response to 11-15-2021 0ffice ActionApplication Serial No. 16/818,287 Attorney Docket No.: 077739-0005alternating angular positions (Fig 2 0, 90, 180 and 270 degrees) about a circumference of the bit body.  
Regarding claim 20, Radtke discloses wherein a milling element (#75) of the plurality of milling elements [#75] on a first blade (#33) is positioned to radially and angularly align (see copy of Radtke Fig 2 image below) with a cutting element (#57) of the plurality of cutting elements on a second blade (#35) angularly adjacent to the first blade.

    PNG
    media_image1.png
    644
    700
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Richert alone.
Regarding claim(s) 3 and 4, Richert discloses the drill bit of claim 2; however does not explicitly disclose a relational size for #533 to the outer bit radius. Bit shape and design are determined by the task at hand. There are many different shapes (almost flat vs. long parabolic profile) for bit cutting face and as such the cone section percentage changes based on where the transition point of the cone transforms into the shoulder region. 
Absent further claim limitations, it would have been an obvious matter of design choice to arbitrarily change the bit region sizes (3/4 or 7/8) of regions that contain specific cutting elements, since such a modification would have involved a mere change in the size of a component/region. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Richert discloses the drill bit of claim 6, wherein the predetermined pattern comprises a spiral pattern; however does not explicitly disclosing concentric circles extending radially outward from the centerline.  
It would haven been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the predetermined pattern to one of a finite many possible shapes known at the time. A change in the shape of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richert in view of Howard et al (US 20170234092).
Regarding claim 13, Richert discloses a drill bit (#510), comprising: 
a bit body (#52) providing one or more blades (#512) and defining a cone section (Fig 5B #533) extending from a centerline (Fig 5A #511) of the bit body a first distance (Fig 5A radius of dashed circle), 
a nose section extending from the cone section a second distance, a shoulder section extending from the nose section a third distance, and a gauge section  extending from the shoulder section a fourth distance (Fig 5A illustrates the nose - “the lowermost point on bit”, cone – “from longitudinal axis to lowest point on bit” [e.g. Fig 1F #19], shoulder – “from lowest point on bit to point of bit that is parallel to longitudinal axis” and gauge – “extending substantially parallel to central axis” sections as conventionally known in the art).
one or more cutting elements [#524] mounted (Fig 5A) to the one or more blades [#512], 
each cutting element [#524] being received within and bonded to a dedicated cutter pocket defined by the bit body, (¶0077 – “Discrete cutting structures may … otherwise fabricated separately and then affixed to the rotary drag bit by brazing or press-fitting”) It is understood that press fit is defined as ‘an interference fit between two parts in which one is forced under pressure into a slightly smaller hole in the other.
wherein each cutting element [#524] is mounted outside of the cone section such that the cone section is void of cutting elements and cutter pockets (¶0080 – “In addition, it should be recognized that further types of rotary drag bits may employ a central region of an inverted cone region of the present invention. For instance, while steel body rotary drag bits are not typically utilized in medium to hard abrasive subterranean formations, because infiltration provides a relatively higher diamond concentration that is economically viable with regard to a steel bit body manufacturing process, such steel body rotary drag bits may benefit from the present invention. … Alternatively, a central region according to the present invention may be infiltrated and affixed to a steel body rotary drag bit by brazing, welding or mechanical fasteners”); and 
a plurality of milling elements (#530) secured to the bit body within the cone section (¶0079 – “Central region #533 may comprise a plurality of cutting structures #530 disposed along at least one spiral path according to any of the above described embodiments of the present invention”. Richert further discloses impregnated cutting structures in ¶0004 – So-called ‘impregnated’ drag bits may be used conventionally for drilling relatively hard, abrasive, or hard and abrasive rock formations, such as sandstones. Impregnated drag bits may typically employ a cutting face composed of diamond impregnated matrix of wear resistant material. … Accordingly, during use of an impregnated drag bit, the embedded diamond particles and the matrix material in which they are dispersed may wear and as worn cutting particles are lost, and new cutting particles may be exposed”.
Richert does not explicitly disclose 
Introducing the drill bit into a wellbore
Advancing the drill bit to a wellbore isolation device anchored 
Drilling and milling through the wellbore isolation device with the drill bit.
Howard teaches drilling out a frac plug (Fig 1) specifically 
Introducing the drill bit (Fig 1 #1) into a wellbore (Fig 1 #3)
Advancing (¶0019 line 12 – “bit may be advanced into engagement with the frac plug”) the drill bit to a wellbore isolation device (#2) anchored 
Drilling and milling (¶0019 line 13 – “once drilled out”) through the wellbore isolation device with the drill bit.
One of ordinary skill in the art would have recognized that applying the known technique of drilling out a frac plug of Howard to the drill bit of Richert would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Howard to the teaching of Richert would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the known milling/drilling bit to drill through the anchored frac plug. 
Regarding claim 14, Richert of the combination discloses wherein the one or more cutting elements (#524) are positioned (Fig 5B outside of #533 region) on an outer portion of a bit radius extending from the centerline (#511), 
Howard of the combination discloses wherein the wellbore isolation device (#2 – frac plug) includes a body (#5 – mandrel of plug) and one or more slips (#6) positioned (Howard Fig 1) about an outer diameter of the body, and 
drilling and milling through the slips with the one or more cutting elements; and milling through the body with the plurality of milling elements.  
As is well known in the art, the drag bit cuts/mills as it is rotated, there as the bit rotates the outer cutters (#524) would break apart the slips along the outer circumference and the cutters (#530) would break apart the central section of the frac plug as the drill bit is advanced through the frac plug as disclosed by Howard ‘drilling out the frac plug’ – (¶0019).
The combination does not explicitly disclose wherein the one or more cutting elements are positioned on the bit body only one an outer ½ of a bit radius extending from the centerline. 
Absent further claim limitations, it would have been an obvious matter of design choice to arbitrarily change the bit region sizes (1/2) of regions that contain specific cutting elements, since such a modification would have involved a mere change in the size of a component/region. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richert in view of Palmer et al. (US 20180291689).
Regarding claim 8, Richert discloses the drill bit of claim 1, however does not explicitly disclose wherein a portion of the one or more cutting elements and a portion of the plurality of milling elements are positioned separately on alternating blades of the one or more blades in a same radial line about a circumference of the bit body. 
Palmer teaches wherein a portion of the one or more cutting elements (#40) and a portion of the plurality of milling elements (Fig $ #60) are positioned separately (Fig 4 illustrates that elements #40 and #60 are ‘separately positioned’ such that a complete contiguous surface is cut as bit is rotated) on alternating blades of the one or more blades in a same radial line about a circumference of the bit body.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the arrangement of plurality of cutters of Palmer for the arrangement of cutters of Richert. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would provide predictable cutting of downhole components.
Regarding claim 9, Palmer of the combination discloses wherein some of the portion of the plurality of milling elements (Palmer #60) are arranged on a leading face (Fig 15 illustrates the cutting edge #64 of cutters #60. The examiner is taking the understanding that the cutting edge would engage the material to be cut and therefore is considered mounted on a leading face, absent further limitation recited) of the one or more blades.  
Regarding claim 11, Richert discloses the drill bit of claim 1, however does not explicitly disclose further comprising a backup milling element positioned on at least one of the one or more blades and angularly following at least one of the one or more cutting elements.
Palmer teaches further comprising a backup milling element (Fig 1 #60) positioned on at least one of the one or more blades (#30) and angularly following (Fig 1) at least one of the one or more cutting elements.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the arrangement of plurality of cutters of Palmer for the arrangement of cutters of Richert. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would provide predictable cutting of downhole components.
Claim(s) 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richert and Howard as applied to claim 13 above, and further in view of Palmer.
Regarding claim 15, the combination of Richert and Howard discloses the method of claim 13, however does not explicitly disclose wherein a portion of the one or more cutting elements and a portion of the plurality of milling elements are positioned4Response to 11-15-2021 0ffice ActionApplication Serial No. 16/818,287 Attorney Docket No.: 077739-0005separately on alternating blades of the one or more blades in a same radial line about a circumference of the bit body.  
Palmer teaches wherein a portion of the one or more cutting elements (#40) and a portion of the plurality of milling elements (Fig 4 #60) are positioned separately (Fig 4 illustrates that elements #40 and #60 are ‘separately positioned’ such that a complete contiguous surface is cut as bit is rotated) on alternating blades of the one or more blades in a same radial line about a circumference of the bit body.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the arrangement of plurality of cutters of Palmer for the arrangement of cutters of Richert. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would provide predictable cutting of downhole components.
Regarding claim 17, the combination of Richert and Howard discloses the method of claim 13, however does not explicitly disclose wherein the drill bit further includes a backup milling element positioned on at least one of the one or more blades and angularly following at least one of the one or more cutting elements, the method further comprising milling through the slips with the backup milling element.  
Palmer teaches further comprising a backup milling element (Fig 1 #60) positioned on at least one of the one or more blades (#30) and angularly following (Fig 1) at least one of the one or more cutting elements.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the arrangement of plurality of cutters of Palmer for the arrangement of cutters of Richert. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because the substitution would provide predictable cutting of downhole components.
As is well known in the art, the drag bit cuts/mills as it is rotated, the cutters (#30) would continue to ‘chew’ through the frac plug as the drill string is rotated. The examiner is taking the broad interpretation that such action would be considered meeting the limitation of “milling though the slips with the backup milling element”, considering the bit is surrounded by slips as it penetrates deeper in the well. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Richert in view of Palmer and Durairajan et al. (US 20090266619).
Regarding claim 10, Richert discloses the drill bit of claim 1, however does not explicitly disclosing 
at least one of the one or more cutting elements positioned on a particular bit blade of the one or more blades; 
one or more of the plurality of milling elements positioned on the particular [bit] blade and angularly following the at least one of the one or more cutting elements in a same radial line; and 
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.
Palmer teaches 
at least one of the one or more cutting elements (Fig 1 #40) positioned on a particular bit blade (Fig 1 #30) of the one or more blades; 
one or more of the plurality of milling elements (Fig 1 #60) positioned on the particular [bit] blade (#30) and angularly following (Fig 1) the at least one of the one or more cutting elements in a same radial line; for the purpose of providing efficient drilling of through different materials as would be encountered in downhole plugs and packers and at the same time comprising sufficient durability to drill all of the plugs in a timely manner minimizing the time required to trip in/out due to bit replacement.
Durairajan teaches
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.  
Fig 6A illustrates back up cutters on the same radial line for the purpose of achieving enhanced ROP and greater bit life (¶0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include: 
at least one of the one or more cutting elements (Fig 1 #40) positioned on a particular bit blade (Fig 1 #30) of the one or more blades; 
one or more of the plurality of milling elements (Fig 1 #60) positioned on the particular [bit] blade (#30) and angularly following (Fig 1) the at least one of the one or more cutting elements in a same radial line; 
as taught by Palmer in the device of Richert, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing efficient drilling of through different materials as would be encountered in downhole plugs and packers and at the same time comprising sufficient durability to drill all of the plugs in a timely manner minimizing the time required to trip in/out due to bit replacement.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include: 
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.  
as taught by Durairajan in the device of Richert, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing enhanced ROP and great bit life therefore minimizing cost of tripping in/out of the wellbore for bit replacement.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Richert and Howard in further view of Palmer and Durairajan.
Regarding claim 16, the combination discloses the drill bit of claim 13, however does not explicitly disclosing 
at least one of the one or more cutting elements positioned on a particular bit blade of the one or more blades; 
one or more of the plurality of milling elements positioned on the particular [bit] blade and angularly following the at least one of the one or more cutting elements in a same radial line; and 
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.
Palmer teaches 
at least one of the one or more cutting elements (Fig 1 #40) positioned on a particular bit blade (Fig 1 #30) of the one or more blades; 
one or more of the plurality of milling elements (Fig 1 #60) positioned on the particular [bit] blade (#30) and angularly following (Fig 1) the at least one of the one or more cutting elements in a same radial line; for the purpose of providing efficient drilling of through different materials as would be encountered in downhole plugs and packers and at the same time comprising sufficient durability to drill all of the plugs in a timely manner minimizing the time required to trip in/out due to bit replacement.
Durairajan teaches
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.  
Fig 6A illustrates back up cutters on the same radial line for the purpose of achieving enhanced ROP and greater bit life (¶0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include: 
at least one of the one or more cutting elements (Fig 1 #40) positioned on a particular bit blade (Fig 1 #30) of the one or more blades; 
one or more of the plurality of milling elements (Fig 1 #60) positioned on the particular [bit] blade (#30) and angularly following (Fig 1) the at least one of the one or more cutting elements in a same radial line; 
as taught by Palmer in the device of Richert and Howard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing efficient drilling of through different materials as would be encountered in downhole plugs and packers and at the same time comprising sufficient durability to drill all of the plugs in a timely manner minimizing the time required to trip in/out due to bit replacement.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include: 
at least one additional one of the one or more cutting elements positioned on the particular bit blade and angularly following the one or more of the plurality of milling elements in the same radial line.  
as taught by Durairajan in the device of Richert and Howard, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing enhanced ROP and great bit life therefore minimizing cost of tripping in/out of the wellbore for bit replacement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        18 May 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672